DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1, 3-8, 10, 12-17, and 21 are withdrawn in view of the newly discovered reference(s) to Park et al. (US 2020/0322857), Fiorese et al. (US 2021/0168705), Park et al. (US 2019/0029065), and Qiao et al. (US 2020/0145538).  Rejections based on the newly cited reference(s) follow.

Claims 9, 18, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2022 was filed after the mailing date of the Allowance Notice on July 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6-7, 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park”, US 2020/0322857) in view of Fiorese et al. (hereinafter “Fiorese”, US 2021/0168705).
Regarding claim 1, Park discloses a communication method comprising:
sending, by a source mobility management network element in a first area (i.e., S-AMF as shown in Fig. 6), a first slice set of a terminal device to a target mobility management network element in a second area (i.e., S-AMF transmits Namf_Communication_CreateUEContext Request including S-NSSAIs to T-AMF as described in paragraph 0295, and/or as shown in step 3 of Fig. 6) when handing over the terminal device from a source access network device in the first area to a target access network device in the second area (i.e., handover the UE from S-AMF to T-AMF as shown in Fig. 6), wherein the first slice set corresponds to first allowed network slice selection assistance information of the terminal device in the first area (i.e., the S-NSSAI included in amf_Communication_CreateUEContext Request is associated with the S-AMF as described in paragraphs 0293-0295); 
receiving, by the target mobility management network element from the source mobility management network element, the first slice set (i.e., the T-AMF receives the Namf_Communication_CreateUEContext Request including S-NSSAIs in step 3 of Fig. 6); and 
obtaining, by the target mobility management network element, second allowed network slice selection assistance information of the terminal device in the second area based on the first slice set (i.e., T-AMF receives Nsmf_PDUSession_UpdateSMContext Response including S-NSSAI information corresponding to/associated with handover accepted/allowed PDU session as described in paragraph 0297 and/or as shown in step 7 of Fig. 6).  
Park, however, does not expressly disclose:
the first slice set is for a for a home public land mobile network (HPLMN) of a terminal device.  
In a similar endeavor, Fiorese discloses methods and systems for performing multi-domain network slice selection and approval.  Fiorese also discloses the first slice set is for a for a home public land mobile network (HPLMN) of a terminal device (i.e., mapping of Requested NSSAI to Configured NSSAI for the Home PLMN (HPLMN) as described in paragraphs 0027-0029).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify whether the requested NSSAI is permitted based on the subscribed NSSAI.

Regarding claim 10, Park discloses a communication system comprising: 
a source mobility management network element in a first area configured to send a first slice set of a terminal device when handing over the terminal device from a source access network device in the first area to a target access network device in a second area (i.e., S-AMF transmits Namf_Communication_CreateUEContext Request including S-NSSAIs to T-AMF as described in paragraph 0295, and/or as shown in step 3 of Fig. 6), wherein the first slice set corresponds to first allowed network slice selection assistance information of the terminal device in the first area (i.e., the S-NSSAI included in amf_Communication_CreateUEContext Request is associated with the S-AMF as described in paragraphs 0293-0295); and 
a target mobility management network element in the second area coupled to the source mobility management network element (i.e., S-AMF and T-AMF as shown in Fig. 6) and configured to: 4Atty. Docket: 4747-85400 (86173783US08) 
receive the first slice set from the source mobility management network element (i.e., the T-AMF receives the Namf_Communication_CreateUEContext Request including S-NSSAIs in step 3 of Fig. 6); and 
obtain second allowed network slice selection assistance information of the terminal device in the second area based on the first slice set (i.e., T-AMF receives Nsmf_PDUSession_UpdateSMContext Response including S-NSSAI information corresponding to/associated with handover accepted/allowed PDU session as described in paragraph 0297 and/or as shown in step 7 of Fig. 6).  
Park, however, does not expressly disclose:
the first slice set is for a for a home public land mobile network (HPLMN) of a terminal device.  
In a similar endeavor, Fiorese discloses methods and systems for performing multi-domain network slice selection and approval.  Fiorese also discloses the first slice set is for a for a home public land mobile network (HPLMN) of a terminal device (i.e., mapping of Requested NSSAI to Configured NSSAI for the Home PLMN (HPLMN) as described in paragraphs 0027-0029).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to verify whether the requested NSSAI is permitted based on the subscribed NSSAI.

Regarding claims 3, and 12, Park and Fiorese disclose all limitations recited within claims as described above.  Park also discloses: 
wherein obtaining the second allowed network slice selection assistance information of the terminal device in the second area comprises determining, by the target mobility management network element (i.e., T-AMF receives Nsmf_PDUSession_UpdateSMContext Response including S-NSSAI information corresponding to/associated with handover accepted/allowed PDU session as described in paragraph 0297 and/or as shown in step 7 of Fig. 6), the second allowed network slice selection assistance information of the terminal device in the second area based on the first slice set and configuration information (i.e., determining the corresponding S-NSSAI is available in T-AMF as described in paragraphs 0007-0008).  

Regarding claims 4, and 13, Park and Fiorese disclose all limitations recited within claims as described above.  Park also discloses wherein the configuration information comprises a mapping between the second allowed network slice selection assistance information of the terminal device in the second area and the first slice set (i.e., determining the corresponding S-NSSAI is available in T-AMF as described in paragraphs 0007-0008).  

Regarding claims 6, and 15, Park and Fiorese disclose all limitations recited within claims as described above.  Fiorese also discloses wherein obtaining the second allowed network slice selection assistance information of the terminal device in the second area comprises: 
sending, by the target mobility management network element, first information comprising the first slice set to a target slice selection network element in the second area (i.e., AMF queries NSSF with requested NSSAI as shown in step 400 of Fig. 4); and 
receiving, by the target mobility management network element from the target slice selection network element, the second allowed network slice selection assistance information of the terminal device in the second area (i.e., AMF receives slice selection response in step 410 of Fig. 4).  

Regarding claims 7, and 16, Park and Fiorese disclose all limitations recited within claims as described above.  Park also discloses receiving, by the target mobility management network element from the target slice selection network element, a mapping between the first slice set and the second allowed network slice selection assistance information of the terminal device in the second area (i.e., T-AMF reads the S-NSSAI as described in paragraphs 0296-0297).   


Claim(s) 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fiorese, and further in view of Park et al. (hereinafter “Park 2”, US 2019/0029065).
Regarding claims 5, and 14, Park and Fiorese disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Park 2 discloses registration method of user terminal in wireless communication system, and apparatus.  Park 2 also discloses wherein the configuration information comprises a roaming agreement between the second area and the HPLMN, and wherein the roaming agreement identifies a mapping between the second allowed network slice selection assistance information of the terminal device in the second area and the first slice set (i.e., mapping based on roaming agreement as described in paragraph 0482).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to guarantee the level of service to the users. 


Claim(s) 8, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fiorese, and further in view of Qiao et al. (hereinafter “Qiao”, US 2020/0145538).
Regarding claim 8, Park and Fiorese disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Qiao discloses charging control in roaming scenario.  Qiao also discloses wherein the first area is a source public land mobile network (PLMN), and wherein the second area is a target PLMN (i.e., home PLMN and visited PLMN as described in Abstract).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to roam between PLMN and provide seamless services between areas. 
Regarding claim 17, Park and Fiorese disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Qiao discloses charging control in roaming scenario.  Qiao also discloses wherein the first area is a source public land mobile network (PLMN) (i.e., home PLMN as described in Abstract).  
 Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to roam between PLMN and provide seamless services between areas. 

Regarding claim 21, Park, Fiorese, and Qiao disclose all limitations recited within claims as described above.  Qiao also discloses wherein the second area is a target PLMN (i.e., a visited PLMN as described in Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644